Citation Nr: 1624849	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-17 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right eye disability, diagnosed as retinal detachment with proliferative vitreoretinopathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1965 to July 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2013, the Veteran testified during a video conference Board hearing before the undersigned.  

In May 2014, the Board remanded the claim for further evidentiary development.  The matter is now back before the Board.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains the transcript from the October 2013 video conference hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior Board remand, the Veteran contends that he injured his right eye in service.  Specifically, he states that in his role as an escort driver in the Demilitarized Zone (DMZ) in Korea, he drove a defector out of the neutral area through a barricade.  He reported that when he drove through the barricade, the windshield shattered and fragments of glass injured his right eye.  The Veteran reported that when he returned to the base camp, a doctor treated his eye and put a patch over it.  The Veteran provided lay statements, pictures, and newspaper articles corroborating this incident.  In particular, the newspaper articles reported that when the Veteran drove through the barrier, shattered glass from the windshield sprayed all over the inside of the car, and the Veteran suffered minor injury to his right eye from powdered glass.  The Veteran indicated that although his right eye has bothered him since this incident, he did not seek treatment until approximately six or seven years after service.  He noted that post-service, in his early thirties, he had two cataract surgeries in each eye.  He further noted that he has had one detached retina in his left eye and four detached retinas in his right eye.  

Pursuant to the May 2014 remand, in July 2014, the Veteran was afforded a VA examination.  The July 2014 examiner noted diagnoses of corneal abrasion OD S/C (March 22, 1967); OD retinal detachment, traction, proliferative vitreoretinopathy, diabetic (2001); and vision impairment OD near total (2001).  The examiner noted the in-service eye injury in March 1967, which required off and on treatment with eye patches for approximately two weeks.  The examiner noted that on separation from service in June 1967, the Veteran's vision was within normal limits and he did not report any eye injury.  The examiner noted that the Veteran left service without any eye disability.  The examiner noted that the Veteran had cataract surgery OU in approximately 1985.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in the 1990's, and developed OD proliferative diabetic vitreoretinopathy traction retinal detachment in 2001.  The examiner indicated that this condition had no connection to the windshield dust/corneal abrasion in service.  

The examiner found that the Veteran's current right eye disability was not at least as likely as not etiologically related to the Veteran's active service.  The examiner found that the etiology of the OD chronic diabetic traction retinal detachment with proliferative vitreoretinopathy was the Veteran's diabetes mellitus.  The examiner explained that the right eye trauma in service was minor, and without any significant eye damage.  The examiner noted further that the Veteran had normal vision on separation.

In a brief dated in May 2016, the Veteran's representative cited to medical literature indicating that retinal detachment was an effect of "advanced diabetes."  The Veteran's representative argued that the July 2014 VA medical opinion was inadequate because the examiner failed to adequately address the medical evidence showing a diagnosis of diabetes years after the start of the Veteran's right eye complications.  In this regard, the Board notes that the July 2014 examiner noted that the Veteran's diabetes mellitus was diagnosed in the 1990's.  However, it is unclear how the examiner came to this conclusion.  The Board notes that although treatment records dating back to at least June 2002 note severe proliferative diabetic retinopathy of the right eye, the first clinical diagnosis of diabetes in the file is contained in lab results dated in December 2008.  See also January 2009 claim (noting that diabetes was first diagnosed in 2008).  

In light of the foregoing, the AOJ should obtain a supplemental opinion from the examiner who performed the July 2014 VA examination which clarifies the date of the diagnosis of diabetes and addresses the Veteran's arguments and supporting medical literature.  If this examiner is no longer available, the RO should obtain an opinion from an appropriate examiner.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After completing the above development, return the claims file to the July 2014 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's currently diagnosed right eye disability.  If the July 2014 VA examiner is not available, the claims file should be reviewed by another examiner.  The claims file, including a copy of this remand, should be reviewed by the examiner.  If and only if, determined necessary by the VA examiner, the Veteran should be scheduled for another VA examination.

The examiner should then determine whether it is at least as likely as not (50 percent or better probability) that any currently diagnosed right eye disability, to include retinal detachment with proliferative vitreoretinopathy, is etiologically related to the Veteran's active service, to include the documented injury to the right eye in service.  

In rendering the required opinion, the examiner should clarify the date of the diagnosis of diabetes with citation to the medical record and address the Veteran's argument that his diabetes was diagnosed years after the start of his right eye complications, with consideration of the medical literature submitted by the Veteran and his representative indicating that retinal detachment is an effect of "advanced diabetes."  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  All tests and studies deemed necessary should be conducted.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3.   After completing the above development, and any 
	other action deemed necessary, adjudicate the claim.  
	If the benefit sought remains denied, furnish the 
	Veteran and his representative a supplemental 
	statement of the case.  This matter should then be 
	returned to the Board for appropriate appellate review, 
	if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



